Citation Nr: 9900283	
Decision Date: 01/07/99    Archive Date: 01/12/99

DOCKET NO.  98-04 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability.

2.  Entitlement to service connection for pelvic disability.

3.  Entitlement to service connection for back disability, to 
include arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.  This case came before the Board of Veterans' Appeals 
(Board) on appeal of a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The Board notes that the veteran had been scheduled for a 
video conference hearing in October 1998 but prior to the 
scheduled date of the hearing withdrew his request for a 
Board hearing.

CONTENTIONS OF APPELLANT ON APPEAL

The veteran has contended, including at his personal hearing 
at the RO in December 1997, that he injured his knees, pelvis 
and back when a large tree fell on him in service in February 
1968 and that he has residuals of these injuries.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veterans claims for 
service connection for bilateral knee disability and pelvic 
disability are not well grounded.  The Board also finds that 
the preponderance of the evidence is against the veterans 
claim for service connection for back disability, to include 
arthritis.

FINDINGS OF FACT

1.  The veterans claims for service connection for bilateral 
knee disability and pelvic disability are not plausible.

2.  All available evidence necessary for an equitable 
determination of the veteran's appeal for entitlement to 
service connection for back disability, to include arthritis, 
has been obtained by the RO. 

3.  Back disability, to include arthritis, was not shown in 
service or until many years thereafter and is not shown to be 
etiologically related to service.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for bilateral knee disability or 
for pelvic disability.  38 U.S.C.A. § 5107(a) (West 1991).

2.  Back disability, including arthritis, was not incurred in 
or aggravated by service, and incurrence of arthritis of the 
back in service may not be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Veterans Appeals (Court) has 
stated repeatedly that 38 U.S.C.A. § 5107(a) unequivocally 
places an initial burden on a claimant to produce evidence 
that a claim is well grounded.  See Grivois v. Brown, 6 
Vet.App. 136 (1994); Grottveit v. Brown, 5 Vet.App. 91, 92 
(1993); Tirpak v. Derwinski, 2 Vet.App. 609, 610-11 (1992).  
A well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  The Court has 
stated that the quality and quantity of evidence required to 
meet this statutory burden depends upon the issue presented 
by the claim.  Grottveit at 92-93.  Where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Id.

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet.App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1992); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992).

Service connection is granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 1991).  Service incurrence of arthritis 
may be presumed if it is manifested to a compensable degree 
within one year after service discharge.  38 U.S.C.A. 
§§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998). 

Service medical records reveal that, on the veterans June 
1966 entrance examination, a history of knee trauma was 
noted; his knee was described as stable without crepitance.  
His lower extremities were noted to be normal on general 
physical examination.  A Physical Profile of 2 was given 
for the lower extremities.  The veteran was hospitalized in 
February 1968 with contusions of both thighs as a result of 
being struck on the chest and thighs by a small tree that had 
fallen across a bulldozer blade and hit the veteran while he 
was sitting in the passenger seat of the bulldozer.  X-rays 
of both femurs were normal.  He complained in March 1968 that 
both of his knees bothered him.  There were no 
musculoskeletal complaints or abnormal findings on the 
veterans May 1968 discharge medical history and physical 
examination reports.  His lower extremities were assigned a 
1 on his discharge Physical Profile.

On VA joint and spine examinations in October 1996, X-rays of 
the knees and pelvis were normal; X-rays of the low back 
revealed mild degenerative changes of L1-2.  The diagnoses 
were bilateral patellofemoral syndrome; history of injury to 
the lumbosacral spine; mild degenerative arthritis of the low 
back; and lumbosacral strain with intermittent muscle spasm.

VA outpatient records from October 1996 to February 1998 
reveal complaints of knee, hip, and low back pain.  Mild 
degenerative changes of the spine were noted in October 1996 
and chronic mechanical low back pain was noted in November 
1996.  An MRI of the spine in February 1998 showed a mild 
disc bulge at L4-5 and an asymmetric disc bulge with 
osteophyte formation at L5-S1, displacing the S1 nerve root 
posteriorly.

Statements from several members of the veterans family were 
received by VA in May 1997.  According to these statements, 
the veteran had back and knee problems in service; the 
veterans wife and sister-in-law, an R.N., noted that the 
veterans back and knee problems had continued since service.

Also on file are medical reports from Lee G. Durham, Jr., 
M.D., dated from December 1997 to March 1998.  Dr. Durhams 
impression in December 1997 was chronic lumbosacral pain, 
post injury, of questionable etiology.  Dr. Durham concluded 
in March 1998 that the veteran had a severe back problem that 
dated back to his service injury in 1968.  

Although the veteran contends that he has bilateral knee and 
pelvic disabilities as a result of being hit by a large tree 
in service, the Board notes that his service medical records 
indicate that he was hit in the chest and thighs in February 
1968 by a small tree, which caused contusions of both thighs.  
X-rays of the thighs in February 1968 were normal and he did 
not have any further complaints in service after March 1968.  
Moreover, he did not note any musculoskeletal complaints on 
his May 1968 discharge medical history report, and no 
musculoskeletal abnormality was found on physical examination 
in May 1968.  The first post-service medical evidence of knee 
disability was not until VA examination in October 1996, and 
there is no competent evidence on file linking a current knee 
disability to service.  Moreover, evidence of pelvic 
disability was not found on the recent VA examinations, and 
there is no other medical evidence of pelvic disability.

Although the veteran has expressed his opinion that he 
currently has disabilities of the knees and pelvis that are 
related to service, and his opinion is supported by recent 
statements from his family, the Board notes that lay persons 
are not competent to give medical opinions.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494-495 (1992).  Although the 
veterans sister-in-law, who appears to be a Registered 
Nurse, has said that he injured his knees in service and has 
continued to have problems with his knees ever since, she 
talks about his condition in very general terms.  Moreover, 
there is no indication in the record, and the Board is not 
otherwise aware of any basis for concluding, that the 
veterans sister-in-law has the expertise required to render 
a medical diagnosis or to render an opinion concerning 
medical etiology.

In light of these circumstances, the Board must conclude that 
the veterans claims for service connection for bilateral 
knee disability and pelvic disability are not well grounded.  

With respect to the veterans claim for service connection 
for back disability, to include arthritis, the Board finds 
this claim to be well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  The Board is also satisfied that all 
relevant facts have been properly developed with respect to 
this issue and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
statute.

Dr. Durham indicated in March 1998 that the veterans back 
problem is related to his service injury.  However, Dr. 
Durham began treating the veteran in 1997, and his conclusion 
that the veterans back disability is related to service 
injury must be based, at least in part, upon history provided 
by the veteran of a service back injury.  This history is 
based upon the veterans recollection of events occurring 
more than 30 years earlier and is inconsistent with the 
service medical records, including the February 1968 records, 
which show no complaint, abnormal finding or diagnosis 
pertaining to the veterans back.  Since the service medical 
records are negative for evidence of back disability, there 
is no post-service medical evidence of back disability until 
more than thirty years following the veterans discharge from 
service, the statements of the veteran and his lay witnesses 
are based upon events occurring decades earlier and the 
opinion of Dr. Durham is premised upon unreliable history, 
the Board is of the opinion that the preponderance of the 
evidence is against the claim for service connection for back 
disability.  The Board notes that the veteran has not 
identified any available medical evidence to document the 
presence of back disability proximate to service and that any 
medical opinion linking the veterans back disability to 
service would necessarily be based upon the unsubstantiated 
history of a service back injury.  Therefore, the Board has 
determined that a remand of this claim to the RO for the 
purpose of obtaining additional records and a VA medical 
opinion concerning the etiology of the veterans back 
disability would serve no useful purpose.


ORDER

Entitlement to service connection for bilateral knee 
disability, pelvic disability, and back disability, to 
include arthritis, is denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
